TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 10, 2014



                                      NO. 03-12-00728-CR


                                 The State of Texas, Appellant

                                                 v.

                                Adelfo Ramirez Cruz, Appellee




          APPEAL FROM 167TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the order suppressing the State’s evidence signed by the trial court on

October 22, 2012. Having reviewed the record and the parties’ arguments, the Court holds that

there was reversible error in the court’s order. Therefore, the Court reverses the trial court’s

order and remands the case for further proceedings. The appellee shall pay all costs relating to

this appeal, both in this Court and the court below.